Citation Nr: 0830726	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for arthritis of the left 
wrist, to include as secondary to service-connected 
spondylolysis and degenerative changes, lumbosacral spine (a 
low back disability).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1958 to July 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. The veteran had a videoconference hearing before 
the Board in August 2006 and the transcript is of record.

The case was brought before the Board in February 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDING OF FACT

The veteran currently has arthritis of the left first carpal 
metacarpal joint and mild degenerative disease of both first 
metacarpal joints, but there is no competent evidence that 
shows a causal link between his condition and his service-
connected low back disability or any other incident of 
service; left wrist arthritis did not manifest within one 
year of service separation.


CONCLUSION OF LAW

The veteran's left wrist arthritis is not due to or the 
result of his service-connected low back disability or any 
other incident of service, nor may it be presumed to have 
been incurred therein, and, therefore, service connection is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2004 and February 2007.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2007).  The February 2007 
letter explained how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his left wrist arthritis can be 
attributed to his service-connected low back disability or, 
in the alternative, directly attributed to service.  Cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  Further 
examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the veteran's arthritis is March 2002, nearly 
four decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his current left wrist arthritis is due 
to constant repositioning over the years to compensate for 
his service-connected low back disability.  He further 
alleges that he was forced to retire from his occupation as a 
dentist because he could no longer do the required small 
repetitive tasks needed using his wrist.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's low back disability is well documented in his 
service medical records.  On the other hand, the veteran's 
service medical records are silent as to any complaints, 
treatment or diagnoses for a left wrist injury or condition.  
His service records are simply devoid of a chronic left wrist 
condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current left wrist 
arthritis is related to his service-connected low back 
disability or any other remote incident in service. The Board 
concludes it is not.

After service, the first indication of a left wrist condition 
is not until March 2002, over four decades after service.  At 
that time, a VA MRI report indicated mild degenerative 
arthritis of the left first carpal metacarpal joint and mild 
degenerative disease of both first metacarpal joints.  No 
opinion regarding etiology was made at that time.

A July 2004 VA outpatient treatment record, on the other 
hand, indicates the veteran's "...arthritis in his thoracic 
spine and cervical spine into lesser degree, both shoulders, 
as well as his hands may be indirectly related to his 
previous back injury that he sustained when he was on active 
duty." (Emphasis added).  The physician later clarified his 
opinion in an April 2006 addendum, after a review of his 
service medical records, as follows:

Because of his chronic back pain and undiagnosed 
sequela of traumatic injury to his neck that 
occurred at the same time, [the veteran] 
subsequently developed altered body mechanics....Of 
an extended period of time, the alteration in body 
mechanics resulted in...[among other things] 
cervical radiculopathy with reduced function of 
his hands/fingers, especially fine motor skills.

Although favorable at first glance, the physician's opinion 
indicating an indirect relation between the veteran's low 
back injury and his current disability with his hands 
actually refers to cervical radiculopathy and not left wrist 
arthritis.  

The Board previously remanded the claim to get a more 
definitive opinion regarding the likely etiology of the 
veteran's left wrist arthritis specifically.  The veteran was 
afforded such a VA examination in February 2008.  At that 
time, the examiner diagnosed the veteran with degenerative 
joint disease of the left wrist and carpal metacarpal joint.  
With regard to etiology, the examiner opined that it was less 
likely than not that the left wrist arthritis was incurred in 
service. 

Also the examiner opines that the left wrist was 
less likely than not aggravated by or caused by 
his low back disability.  The rationale is that 
though the veteran reports frequently 
repositioning his body secondary to the low back 
pain there were unfortunately many other 
repetitive tasks that he completed over the years 
using his wrist.  Because of the records being 
silent for wrist complaints between 1961 and 2002 
the wrist pain is more likely than not a natural 
progression of arthritis not beyond the usual 
progression of the disease process.

The Board finds the examiner's opinion compelling.  It is 
based on clinical tests and a complete review of the 
veteran's claims file, to include the VA physician's opinion 
from July 2004 and April 2006.  Also compelling, the 
examiner's opinion does not conflict with the VA outpatient 
treatment records.  Rather, the examiner concludes the 
veteran's occupation is the more likely culprit for his 
current left wrist arthritis.  Regrettably, no medical 
provider has ever linked the veteran's left wrist arthritis 
with any incident of service, to include his service-
connected low back disability.  

The Board has considered the veteran's statements.  Although 
the veteran believes that his condition is causally related 
to his low back disability, he is a layman and has no 
competence to offer a medical diagnosis. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As explained in more 
detail above, the Board finds the most probative evidence in 
this case cuts against the veteran's contentions.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for arthritis of the left 
wrist, to include as secondary to service-connected 
spondylolysis and degenerative changes, lumbosacral spine, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


